DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, Sub-species I-1 (Claims 1-9) in the reply filed on June 16, 2022, is acknowledged.
3.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted December 11, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirleis et al. (US 2020/0274386 A1).
With regard to Claims 1-2, Kirleis et al. disclose a battery module, called a battery management system (700) including a plurality of battery modules (770) containing individual battery cells (772) (paragraphs 0078-0082) comprising: a first set of power contacts, called battery switches (762) (paragraphs 0102-0103); a first set of signal contacts, called battery supervisory circuit (732) (paragraphs 0080, 0092, 0106); a battery pack (212), including battery cells (772), operable to deliver electrical power to the set of power contacts (762) (paragraph 0105); an electronic isolation system, called an MCU (708), operable to electrically disconnect and electrically connect the battery pack (212) and the first set of power contacts (762) (paragraphs 0086-0091; 0101-0106); and an electronic control system, called a battery pack controller (730), electrically connected to the electronic isolation system (708) and to at least one of the first set of signal contacts (732) or the first set of power contacts (762), the electronic control system (730) being operable to: obtain a first comparison between a state of charge of the battery module (770) and an electrical device, which comprises an adjacent battery module (770), obtain a second comparison between a state of health of the battery module (770) and the electrical device (770), obtain a third comparison between a temperature of the battery module (770) and the electrical device (770), and obtain a fourth comparison between a power of the battery module (770) and the electrical device (770) (paragraphs 0081-0084; See Figures 7a-7c), calculate a closing parameter based on at least one of the first comparison, the second comparison, the third comparison or the fourth comparison, and compare the closing parameter to a predefined closing parameter value to result in a connect determination as to whether it is desirable to connect the first battery module (770) to the electrical device (770); and wherein the electronic isolation system (708) connects the battery pack (212/772) to the first set of power contacts (762) based on a positive result of the connect determination, and the electronic isolation system (708) disconnects the battery pack (212/772) and the first set of power contacts (762) based on a negative result of the connect determination (paragraphs 0113-0114). 
The recitation, “the electronic control system being operable to: obtain a first comparison between a state of charge of the battery module and an electrical device, obtain a second comparison between a state of health of the battery module and the electrical device, obtain a third comparison between a temperature of the battery module and the electrical device and obtain a fourth comparison between a power of the battery module and the electrical device, calculate a closing parameter based on at least one of the first comparison, the second comparison, the third comparison or the fourth comparison, and compare the closing parameter to a predefined closing parameter value to result in a connect determination as to whether it is desirable to connect the first battery module to the electrical device; and wherein the electronic isolation system connects the battery pack to the first set of power contacts based on a positive result of the connect determination, and the electronic isolation system disconnects the battery pack and the first set of power contacts based on a negative result of the connect determination”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 3, Kirleis et al. disclose the first comparison comprising a difference between a state of charge of the battery module (770) and the second battery module (770) (paragraph 0081); the second comparison comprising a difference between a state of health of the battery module (770) and the second battery module (770) (paragraph 0081); the third comparison comprising a difference between a temperature of the battery module (770) and the second battery module (770) (paragraph 0098-0099); and the fourth comparison comprising a difference between a power of the battery module (770) and the second battery module (770) (paragraph 0098-0099). 
With regard to Claim 4, Kirleis et al. disclose the battery module (770) and the second battery module (770) comprising at least a portion of a plurality of battery modules of a battery module system (700), the battery module system (700) including a power bus, called a bus output switch (768), operable to be connected to the first set of power contacts (762) of the battery module (770) (paragraphs 0086-0087). 
With regard to Claim 5, Kirleis et al. disclose wherein the closing parameter comprises: an absolute value of a difference between a closing voltage and a sag voltage, the sag voltage comprising a measured voltage on the power bus (768) prior to the power contacts (762) of the battery module (770) being connected to the power bus (768), and the closing voltage being a predicted value of what the sag voltage will become if the power contacts (762) of the battery module (770) are connected to the power bus (768) (paragraphs 0087, 0102-0107). 
With regard to Claim 8, Kirleis et al. disclose wherein the electronic isolation system (708) comprises: a temperature sensor (758), a current sensor (726) and a voltage sensor (752); and a microprocessor in communication with the temperature sensor (758), the current the sensor (726) and the voltage sensor (752) (paragraphs 0086, 0091), the microprocessor comprising: a memory, and instructions stored in the memory for execution by the microprocessor for performing a method (paragraph 0091) comprising: measuring the temperature of the battery module (770) and the electrical device (770) with the temperature sensor (758) (paragraph 0084), measuring a current of the battery module (770) and the electrical device (770) with current sensor (726) (paragraph 0084), measuring voltage of the battery module (770) and the electrical device (770) with the voltage sensor (752) (paragraph 0099), calculating the state of charge, the state of health and the power with the temperature, the current and the voltage (paragraph 0081), utilizing the temperature, the power, the state of charge and the state of health to obtain the first, second, third and fourth comparisons, calculating, the closing parameter based on the first, second, third and fourth comparisons, and comparing, the closing parameter to the predefined closing parameter value to result in a connect determination (paragraphs 0102-0107, 0113-0114). 
The recitation, “the microprocessor comprising: a memory, and instructions stored in the memory for execution by the microprocessor for performing a method comprising: measuring the temperature of the battery module and the electrical device with the temperature sensor, measuring a current of the battery module and the electrical device with current sensor, measuring voltage of the battery module and the electrical device with the voltage sensor, calculating the state of charge, the state of health and the power with the temperature, the current and the voltage, utilizing the temperature, the power, the state of charge and the state of health to obtain the first, second, third and fourth comparisons, calculating, the closing parameter based on the first, second, third and fourth comparisons, and comparing, the closing parameter to the predefined closing parameter value to result in a connect determination”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 9, Kirleis et al. disclose wherein the method comprises: determining the running state of the battery module (770), the running state comprising: a before power draw state, a during power draw state and an after power draw state; and utilizing the running state to calculate the closing parameter (paragraphs 0102-0107, 0113-0114).
The recitation, “the method comprises: determining the running state of the battery module, the running state comprising: a before power draw state, a during power draw state and an after power draw state; and utilizing the running state to calculate the closing parameter”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirleis et al. (US 2020/0274386 A1), as applied to Claims 1-5 and 8-9 above.
	With regard to Claims 6-7, Kirleis et al. disclose the battery module in paragraph 8 above, including wherein the battery pack assembly (202) provides a usable voltage of about 2.75V to 4.3V per battery cell (772) (paragraph 0109) and wherein an open battery terminal condition occurs (such as a broken cell tab or overly discharged cell) when the voltage of the battery cell (772) is below a minimum operating voltage (paragraph 0118).  Kirleis et al. do not specifically disclose wherein the predefined closing parameter value is less than 5 volts; and, wherein the predefined closing parameter value is less than 2 volts. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a closing parameter value of less than 5 volts; and, a closing parameter value of less than 2 volts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725